Citation Nr: 0717266	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical syndrome, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with retained foreign 
body and causalgia, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for tinea cruris, 
currently rated as 10 percent disabling.  

5.  Entitlement to special monthly compensation based on the 
need for aid and attendance.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1964 to April 
1965, and from November 1968 to November 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
A hearing was held before one of the undersigned Veterans Law 
Judges in February 2001.  Another hearing was held in 
February 2007 before another one of the undersigned Veterans 
Law Judges.   

The veteran has withdrawn his appeal regarding claims for 
increased ratings for a thoracic spine disorder and scars of 
the right leg.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a written statement dated in November 2006, the veteran 
requested assistance in obtaining a proper examination and 
proper evaluation.  The applicable law requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that the veteran's most recent disability 
evaluation examination was conducted over four years ago in 
March 2003.  That examination report is too old to allow 
proper evaluation of the current severity of the 
disabilities.  

In addition, the Board notes that the regulations for rating 
disorders of the spine were amended immediately before and 
subsequent to the examination.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
which contain a new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  The Board also notes that for 
spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC7-2003.  The most 
recent VA spine examination does not contain all information 
needed to properly evaluate the spine disorders under the 
revised rating criteria.  The Board finds that another VA 
examination is required for proper evaluation of the claim 
for higher ratings for disorders of the lumbar and cervical 
spine.  

In addition, there has been a change in the rating criteria 
applicable to the veteran's service-connected skin disorder.  
The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with skin disorders.  67 
Fed. Reg. 49590-49599 (July 31, 2002).  Regulations which 
were revised include 38 C.F.R. § 4.118 Diagnostic Code 7806 
which contains the criteria under which the veteran's skin 
disorder has been rated.  The previous examination does not 
include all information necessary to rate the skin disorder 
under the revised rating criteria, such as an assessment of 
the total percentage of the veteran's body which is affected 
by the skin disorder.  Therefore, a new dermatology 
examination is required to assess the severity of the 
veteran's skin disorder under the new rating criteria.  

Finally, the Board notes that although the evidence which is 
of record includes a copy of an aid and attendance 
examination which was conducted in April 2006, that report 
does not make a distinction between impairment due to 
service-connected versus nonservice-connected disorders.  
However, the special monthly compensation benefit which the 
veteran is seeking must be determined based solely on 
impairment due to service-connected disabilities.  
Accordingly, the Board concludes that another Aid and 
Attendance examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination for the purpose of 
assessing the severity of his service-
connected disabilities of the cervical and 
lumbar spine.  All required tests and 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All findings 
necessary to evaluate the veteran's spine 
disorders under the revised Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  The examiner should state the 
range of motion of the veteran's spine, in 
degrees, noting the normal range of 
motion.  The examiner should also describe 
any incapacitating episodes (a period of 
acute signs and symptoms that requires bed 
rest prescribed by a physician and 
treatment by a physician) including the 
frequency and duration of any such 
episodes.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under the 
new regulations pertaining to skin 
disorders.  The examiner should address 
the following: 1) the percentage of the 
entire body that is affected the service-
connected skin condition; 2) the 
percentage of the exposed areas affected 
by the condition; 3) whether topical 
therapy was required to treat the 
condition during the past 12- month 
period; and 4) whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs were 
required, and if so, for what period of 
time during the past 12-months.

3.  The veteran should be afforded a VA 
muscle examination to determine the 
current degree of severity of his shell 
fragment wound of the left leg with 
retained foreign body and causalgia.  The 
claims folder must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should address the impairment of 
the affected muscle group(s), and the 
presence or absence of the cardinal signs 
and symptoms of muscle disability 
recognized by VA at 38 C.F.R. § 4.56(c) 
should be addressed: loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  The severity 
of the veteran's muscle disabilities 
should be described as slight, moderate, 
moderately severe, or severe pursuant to 
the definitions contained in 38 C.F.R. § 
4.56(d).  

4.  The veteran should be afforded a VA 
Aid and Attendance examination.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether the 
veteran's service-connected disabilities 
result in a need for aid and attendance. 

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action. Where the remand orders 
of the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since last considered.  An 
appropriate period of time should be 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




			
	S. L. KENNEDY	STEVEN L. COHN
	                Veterans Law Judge                                      
Veterans Law Judge
           Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARJORIE A. AUER
	Veterans Law Judge,
	 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



